         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  ORIN BRUCE LIPSEY,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-193

                  PENNY HAASS FREESEMAN, et al.;

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's Order dated December 4, 2019, adopting the U.S. Magistrate

                      Judge's Report and Recommendation as the opinion of the Court, Plaintiff's Complaint is

                      DISMISSED without prejudice.

                      This case stands closed.




            Approved by: ________________________________
                          _________________
                                         ____
                                            _______________
                                                         _




            December 11, 2019                                                   Scott L. Poff
           Date                                                                 Clerkk



                                                                                (By) Deputy Clerk
                                                                                            C erk
                                                                                            Cl
GAS Rev 10/1/03
